Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2021

                                     No. 04-19-00301-CV

    Armando MONTELONGO, Jr., Real Estate Training International, LLC, Performance
                Advantage Group, Inc., and License Branding, LLC,
                                   Appellants

                                               v.

                                   Cecil G. ABREA, et al.,
                                          Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-13094
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
        The current deadline for appellants’ reply brief is September 27, 2021. On September 21,
2021, appellants filed an unopposed motion requesting an extension of that deadline until
October 11, 2021. After consideration, we GRANT appellants’ motion and ORDER them to file
their reply brief by October 11, 2021.

       It is so ORDERED on September 23, 2021.

                                                                  PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court